Citation Nr: 1126030	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for pneumoconiosis, to include as due to exposure to explosives.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter was last before the Board of Veterans' Appeals (Board) in October 2010, on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran's request for a hearing before the Board, which had been scheduled for January 13, 2011, was withdrawn by the Veteran in a statement received by VA in December 2010.  See 38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2.  The preponderance of the evidence reflects that the Veteran does not have pneumoconiosis due to any incident of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for pneumoconiosis, to include as due to exposure to explosives, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A February 2006 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  A March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  These letters were provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and the report of a February 2006 VA examination.  Although the Veteran stated in a March 2007 letter that he had been transported to Yokosuka Naval Hospital for treatment during service, a May 2007 Personnel Information Exchange System (PIES) request reflects that no records of that treatment were available from the Yokosuka facility.  The Veteran was notified of the unavailability of Yokosuka treatment records in a September 2007 Supplemental Statement of the Case (SSOC).  However, in-service treatment at the Yokosuka facility is documented within the claims file.  Specifically, an October 1966 service treatment record states that the Veteran was transported to Yokosuka for treatment of pain in his back and legs; his course of treatment is reported and reflects a final diagnosis of myalgia.  As the claims file reflects that the RO took measures to develop the record and to inform the Veteran as to the status of his records, the Board finds that the duty to assist has been met.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Regardless, although records are not available directly from the Yokosuka Naval Hospital, service treatment records documenting the medical treatment reported by the Veteran  are contained within the claims file.

With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the February 2006 VA examination reflects that the claims file, to include all available treatment records, was reviewed and the Veteran was interviewed and examined.  As such, the Board finds the examination adequate.

As stated above, this claim was remanded in October 2010.  The Board directed that the RO/AMC schedule the Veteran for a hearing before the Board at the RO. The claims file reflects that the Veteran was scheduled for a January 2011 hearing, but he informed VA in a December 2010 statement that he was unable to attend the scheduled hearing.  A June 2011 informal hearing presentation reiterates that the hearing was cancelled by the Veteran.  The Board found above that the hearing request was withdrawn.  38 C.F.R. § 20.702(e).  As such, the Board also finds that the development directed in the prior remand was substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).

The Veteran's representative observed in the June 2011 informal hearing presentation that no SSOC had been issued following the cancellation of the scheduled January 2011 hearing.  However, as the December 2010 statement in which the Veteran cancelled his hearing included a waiver of RO jurisdiction, the Board may proceed with adjudication of the appeal without remanding the claim to the RO for initial review.  See 38 C.F.R. § 20.1304(c) (2010).  Regardless, the Board notes that no evidence, other than a September 2010 informal hearing presentation as well as the December 2010 statement and June 2011 informal hearing presentation, was added to the record after the issuance of the September 2007 SSOC.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  Although he, through his representative, has informed VA that he currently resides in a nursing home, he has not indicated that any records from that facility are pertinent to the issue on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Service Connection

The Veteran has contended that he experiences pneumoconiosis as the result of his in-service exposure to explosives.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Veteran's service records reveal that he was trained in the use of explosives.  In May 1966, he completed a course in land mine warfare and demolitions.

The Veteran's service treatment records reflect that he was examined in October 1965 and found fit for service; a chest x-ray was negative for abnormality.  Another chest x-ray was performed in November 1965 and was also negative.  An April 1966 examination was normal, but notes that the Veteran had experienced a prior upper respiratory infection; an accompanying self report of medical history shows that the Veteran had no current respiratory complaints.  In October 1966, the Veteran sought treatment for pain in his legs and back; he was transported to Yokosuka Naval Hospital and was, after psychological and physical evaluation, diagnosed with myalgia; he subsequently returned to active duty service.  A May 1966 transfer note states that no health defects were observed during periodic evaluation.  In October 1967, the Veteran was treated for a chest cold that was diagnosed as mild bronchitis.  Later in October 1967, the Veteran received a separation examination and was evaluated as normal.

Post-service treatment records reflect that the Veteran began to experience dyspnea in 1981.  He was treated at a private hospital for bullous emphysema and chronic bronchitis; he received a bilateral thoracotomy.  The report of an April 1984 VA examination reflects that the Veteran smoked; his lungs were, at that time, clear to auscultation and percussion; bilateral thoracotomy scars were observed.  An x-ray revealed bullae in the upper lobe and apex, bilaterally, and minimal pleural thickening was observed in the lateral chest wall.  The Veteran claimed entitlement to service connection for bullous emphysema, due to exposure to herbicides, but that claim was denied and is not on appeal.

The Veteran reported for treatment of shortness of breath in August 1993.  An August 1993 chest x-ray revealed "questionable round mass lesions" and fibrotic changes in the bases of both lungs.  Later that month, a tomogram of the chest revealed calcified densities in the hilar region, but no definite masses; the suspected mass in the prior chest x-ray was attributed to a confluence of shadows.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  A July 1994 note also reflects a diagnosis of chronic bronchitis.  A June 1996 chest x-ray notes "advanced COPD changes."  The Veteran's lungs were described as clear in February 1998.  In October 1998, the Veteran's COPD was assessed as stable.  The Veteran claimed entitlement to service connection for COPD, due to exposure to herbicides, but that claim was denied and is not on appeal.

Pulmonary function testing was conducted in November 1999 and revealed a severe obstructive lung defect; the report notes that additional restrictive lung defect could not be excluded by spirometry alone.  A November 1999 VA treatment note describes his COPD as severe.  A December 1999 note observes that the Veteran continued his attempts to stop smoking.

In October 2001, the Veteran's lungs were clear, but he was noted to have a history of chronic bronchitis and emphysema.  The report of an October 2001 chest x-ray showed advanced emphysematous chest with bibasilar pulmonary scarring.  The examining physician noted "r/o [rule out] possible toxic chem[ical] exposure per agent orange exam."

An October 2004 VA treatment note shows that the Veteran was seen for evaluation of respiratory complaints.  He informed the physician that he had exposure to explosives in service; the physician noted "possible pneumoconiosis."  Upon examination, the chest was clear to auscultation.  Chest x-ray revealed bullous changes and parenchymal scarring in the lungs.  The interpreting physician noted that the pattern observed in the Veteran's lungs suggested panacinar emphysema.  However, another interpreting physician noted an impression of pneumoconiosis, COPD, and emphysema.  VA physician A.K.D. signed the treatment note.  A January 2005 addendum by Dr. A.K.D. states "it is as likely as not that exposure to explosives in the service caused pneumoconiosis."

A June 2005 treatment note by Dr. A.K.D. reflects the same impression of pneumoconiosis, COPD, and emphysema, but an August 2005 note from Dr. A.K.D. does not reflect the diagnosis of pneumoconiosis and only lists COPD and emphysema.  Emphysema was described as end-stage.  December 2005, April 2006, and September 2006 treatment notes from Dr. A.K.D all reflect COPD and emphysema as the Veteran's only respiratory diagnoses.  Although all notes state "possible pneumoconiosis" in an introductory section, they also include the other interpreting physician's opinion that the Veteran's lungs indicated panacinar emphysema.

The Veteran submitted a July 2005 statement to VA in which he described his in-service exposure to explosives.  He reported that while stationed in Vietnam, he blew things up on a daily basis and carried a pack containing plastic explosives.  He stated that after the explosions, he would investigate the blown-up areas and, "breathing in the fumes from the explosions, [his] lungs were greatly affected by it."

The Veteran was afforded a VA examination in February 2006.  The examination report reflects review of the claims file and VA treatment records.  The examiner interviewed the Veteran who denied post-service exposure to toxic respiratory agents, but admitted being employed in automotive plants and working as a cleaner of railway cars and being exposed to solvents.  The Veteran also reported a more then 20 year history of smoking and his prior thoracotomy.  Based on examination of the Veteran, the examiner diagnosed severe panacinar emphysema and opined that disability was not likely related to the Veteran's explosives exposure.  The examiner stated that medical literature did not support a link between explosive exposure and panacinar emphysema and explained that exposure to toxic substances is more likely to result in centrilobular emphysema, which the Veteran does not have.

In a December 2006 statement, the Veteran reported that in 1966, while he was on active duty, he began to feel ill due to weakness in his legs and was subsequently transported to the Naval Hospital at Yokosuka.  He stated his belief that "it was at that time [he] had [his] first pulmonary attack."

The Veteran has informed his VA healthcare providers that he was exposed to explosives during active duty and has stated that exposure affected his respiratory health.  In regard to these statements by the Veteran to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is competent to report his symptoms, per Layno v. Brown, 6 Vet. App. 465 (1994), but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  Further, the Veteran's contention in regard to experiencing his first respiratory episode while on active duty service is not credible as it is directly contradicted by service treatment records reflecting that he was treated only for leg and back pain and weakness.  

Although Dr. A.K.D., in January 2005, opined that the Veteran had pneumoconiosis as a result of in-service exposure to explosives, that opinion is not thoroughly explained.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but it noted that a physician should have information regarding relevant case facts.  The 2005 opinion provided by Dr. A.K.D. does not reflect review of the Veteran's service and post-service treatment.  Further, later treatment notes from Dr. A.K.D. do not reflect a diagnosis of pneumoconiosis and only show treatment for COPD and emphysema.  The February 2006 VA examination report reflects that health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history.  Further, his opinion - that the Veteran experiences panacinar emphysema rather than pneumoconiosis and that panacinar emphysema is not likely the result of in-service exposure to chemicals (explosive or otherwise) - is explained and supported.  The Court also has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for pneumoconiosis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran has claimed entitlement to other respiratory disorders (emphysema and COPD), claimed as due to in-service exposure to Agent Orange, but those claims were denied by the RO and are not before the Board at this time.  Although VA must address all theories of entitlement raised by the Veteran or by the record per Robinson v. Mansfield, 21 Vet. App. 545 (2008) and he did, in the past, raise the theory of entitlement to service connection for respiratory disorders based on exposure to herbicides, those issues are not presently on appeal and he has specified that he is seeking only service connection for pneumoconiosis due to explosive exposure.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  The actual basis for a claim of service connection is the injury (here exposure to explosives rather than exposure to Agent Orange), not the diagnosis.  Ephraim v. Brown, 82 F.3d 399 (1996).  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered."  Boggs v. Peake, 520 F.3d 1330, 1336 (2008) (citing Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996)).  


ORDER

Service connection for pneumoconiosis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


